Citation Nr: 1744087	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989, from June 1990 to August 1990, from January 1991 to May 1991, and from October 2001 to July 2009, including service in Afghanistan from January 2006 to March 2006 and in Iraq from September 2007 to February 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for tinnitus, bilateral knee patellofemoral syndrome, lumbar strain, and cholecystectomy scar; granted increased ratings for posttraumatic stress disorder, migraine headaches, and seizure disorder; and denied service connection for appendix surgery and bilateral hearing loss.  In May 2013, the Veteran filed a notice of disagreement with the denial of service connection for bilateral hearing loss only.  The RO issued a November 2013 statement of the case and the Veteran perfected his appeal of this issue with a December 2013 VA Form 9.


FINDING OF FACT

The Veteran has bilateral hearing loss as a result of his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  In this case, the Veteran separated from his last period of service in July 2009.  The record does not contain evidence of a compensable degree of hearing loss within one year of that separation.  Thus, presumptive service connection is not warranted and this claim will be considered on a direct basis.

The Board notes that there is an important distinction between hearing impairment and a hearing loss disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Veteran underwent a December 2012 VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by rationale. Therefore, this examination is adequate for VA purposes and there is sufficient medical evidence to decide this case.  This report includes audiometric test results for both ears.  An air conduction study found puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 20, 30, 20, and 30 dB respectively and puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 10, 20, 15, and 30 dB respectively.  A bone conduction study found puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 15, 25, 20, and 25 dB respectively and puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 15, 25, 20, and 25 dB respectively.  This examiner noted that an air conduction study was better than a bone conduction study to reflect the Veteran's hearing loss.  Speech recognition scores obtained using the Maryland CNC Test were 94 percent for the right ear and 96 percent for the left ear.  As such, the Veteran's hearing was found to be within normal range on both air and bone conduction testing and no hearing loss disability for VA purposes was shown.

In January 2015, the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by rationale.  Therefore, this examination is adequate for VA purposes and there is sufficient medical evidence to decide this case.  This report also includes audiometric test results for both ears.  An air conduction study found puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 30, 30, 40, 35, and 40 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 20, 30, 25, and 25 dB respectively.  A bone conduction study found puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 25, 35, 30, and 30 dB respectively and puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 25, 35, 30, and 30 dB respectively.  This examiner noted that the bone conduction study was better than the air conduction study to reflect the Veteran's hearing loss.  Speech recognition scores obtained using the Maryland CNC Test were 100 percent for both ears.  This examiner diagnosed sensorineural hearing loss in both ears.  Based on the above, the Veteran's right ear shows hearing loss disability for VA purposes based on both air conduction and bone conduction testing.  Based on the air conduction testing, the Veteran's left ear hearing impairment is insufficient to qualify as a hearing loss disability for VA purposes.  Bone conduction testing, however, does show sufficient impairment.  As the examiner specifically stated that the bone conduction study was better than the air conduction study to reflect the Veteran's hearing loss, the Board finds that the Veteran's hearing impairment in the left ear is likewise sufficient to qualify as a hearing loss disability for VA purposes.

The Veteran's service treatment records do not show an in-service onset of a hearing loss disability.  His military occupational specialties were administrative clerk and IT specialist.  He has provided lay evidence of noise exposure during service in the form of weapons fire, jet engines, detonation of unexploded ordinances, and the sound of the blasts of IEDs while on convoys.  The Veteran's DD-214s confirm his deployment to Afghanistan and Iraq.  In a May 2013 letter, a fellow service member noted that he had served with the Veteran during Operation Iraqi Freedom and Operation Enduring Freedom and could attest to the Veteran's exposure to constant rifle and machine gun fire and the detonation of explosives.  The Board finds that the noise exposure reported by the Veteran is consistent with the circumstances, conditions, or hardships of duty in Afghanistan and Iraq.  See 38 U.S.C.A. § 1154 (a).  Thus, there is sufficient evidence to concede in-service noise exposure.

The remaining question is whether the Veteran's military service, to include in-service noise exposure, is related to his current diagnosis of bilateral hearing loss.  In a May 2013 letter, the Veteran's private otolaryngologist described the Veteran's complaints of hearing loss since 2005 that he associated with exposure to a significant amount of loud noise during his service in the military.  This doctor found that the Veteran's audiogram results could be consistent with noised induced hearing loss that was due to the loud noise exposure in the military.  While this statement is somewhat speculative, the January 2015 VA examiner's opinion is not.  In that examination report, the examiner found that the Veteran's hearing loss was at least as likely as not caused by or a result of his military service.  This examiner noted that the Veteran reported loud noise exposure from servers, training exercises, combat operations, weapons fire, heavy machine guns, artillery, IEDs, particular blast caused brain injury, explosions, and jets during military service.  This examiner found that continuous exposure to loud noise and/or loud impulse noise and traumatic brain injury (the Veteran is currently service connected for a traumatic brain injury based on an in-service head injury wherein he hit his head on an exposed pipe during the sit-up portion of a physical fitness test) can cause damage to the structure of the hair cells in the inner ear, resulting in hearing loss.  As such, the record contains a positive medical nexus opinion linking the Veteran's current hearing loss to his military service.

Based on the above, all elements are met and service connection must be granted.


ORDER


Service connection for bilateral hearing loss is granted.



____________________________________________
JAMES G, REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


